Citation Nr: 0729134	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-28 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for hearing loss. 

2. Entitlement to service connection for blurred vision.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The veteran, who is the appellant, had recognized guerilla 
service from January 1945 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 1996 and in December 
2004 of the Manila Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 1996, the veteran filed his initial claim of service 
connection for hearing loss.  The RO denied the claim in a 
rating decision, dated in August 1996.  In August 1997, the 
veteran filed a timely notice of disagreement and the RO 
issued a statement of the case in October 1997.  In January 
1998, 13 days after the deadline for filing a substantive 
appeal, the veteran requested a good-cause extension for 
filing the substantive appeal.  In April 1998, the veteran 
filed a substantive appeal. In May 1998, the RO found that 
the substantive appeal of April 1998 was untimely and 
notified the veteran that if he disagreed, he could submit a 
notice of disagreement on the question of timeliness of the 
substantive appeal.  In June 1998, the veteran did submit a 
notice of disagreement, indicating that submission of the 
substantive appeal was delayed while he attempted to obtain 
additional supporting evidence and attempted to obtain 
assistance from a representative.  The veteran referred to 
his earlier request for a good-cause extension for filing the 
substantive appeal. 

The RO did not adjudicate the veteran's appeal regarding the 
timeliness issue.  Instead in September 1998, the RO informed 
the veteran that because he had not submitted a timely 
substantive appeal to the rating decision of August 1996 the 
rating decision was final and that in order to reopen the 
claim he would need to submit new and material evidence.  The 
veteran did not respond, but in August 2004 he again filed a 
claim of service connection for hearing loss, which the RO 
adjudicated as a claim to reopen.



Pursuant to 38 C.F.R. § 3.109(b), the time for filing a 
substantive appeal may be extended or a substantive appeal 
may be filed out of time, only when such an extension or 
acceptance of an untimely substantive appeal, has been 
requested and good caused for it has been shown.  Where an 
extension is requested after expiration of a time limit, the 
action required of the claimant must be taken concurrent with 
the filing of the request for extension of the time limit, 
and good cause must be shown as to why the required action 
could not have been taken during the original time period and 
could not have been taken sooner than it was. 

Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of the substantive appeal are determined by the 
Board. 

In this case, the veteran filed a request for extension of 
the time limit for filing a substantive appeal after the 
expiration of the time for filing the substantive appeal  
Under 38 C.F.R. § 3.109(b), the veteran provided good cause 
for his request for the extension, namely, to obtain medical 
evidence from the Philippines.  At the time the veteran was 
living in California.  Also as to why the required action 
could not have been taken during the original time period and 
could not have been taken sooner, the record shows that in 
the statement of the case in October 1997 the veteran was 
placed on notice of the type of evidence needed to 
substantiate the claim and he was obtaining the additional 
evidence to support his claim.  Also, the veteran impliedly 
raised on appeal the issue of service connection for hearing 
loss.  For these reasons, the Board accepts for good cause 
the veteran's request for extension of the time limit for 
filing a substantive appeal after the expiration of the time 
for filing the substantive appeal and concurrently raising on 
the appeal the issue of service connection for hearing loss.  
Mason v. Brown, 8 Vet. App. 44, 53-58 (1995). 

Accordingly, the Board will review the denial of service 
connection for hearing loss on the merits without regard to 
finality, that is, the requirement to submit new and material 
evidence, and the issue has been so framed on the first page 
of this decision.  




FINDINGS OF FACT

1. Hearing loss was not affirmatively shown to have been 
present in service, and hearing loss, first documented after 
service, is unrelated to an injury, disease, or event of 
service origin.

2. Blurred vision was not was not affirmatively shown to have 
been present in service, and blurred vision, first documented 
after service, is unrelated to an injury, disease, or event 
of service origin.  


CONCLUSIONS OF LAW

1. Hearing loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).

2. Blurred vision was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claims of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in September 
2004 and in March 2006.  The veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability, evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notice included the 
degree of disability assignable and the general effective 
date provision for the claims, that is, the date of receipt 
of the claims.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  



To the extent that the degree of disability assignable and 
the effective-date provision was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  As the claims of service connection are 
denied, no disability rating or effective date can be awarded 
as a matter of law and therefore there is no possibility of 
any prejudice to the veteran with respect to the timing 
error. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records, VA records, and private medical records.  
And the veteran has been afforded a VA examination for 
hearing loss.  On the claim of service connection for hearing 
loss, the RO did not obtain a medical opinion and on the 
claim of service connection for blurred vision, the RO did 
not afford the veteran an examination or obtain a medical 
opinion.  

In the absence of any in-service signs or symptoms of either 
hearing loss or blurred vision during service and the 
diagnosis of hearing loss and blurred vision, more than 50 
year after service, the medical evidence of record is 
sufficient to decide the claims. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records contain no complaint, finding, or 
history of hearing loss or eye abnormality.  On separation 
examination in October 1945, hearing was 20/20 in each ear 
and visual acuity was 20/20 in each eye. 

After service on VA examination in December 1969, the 
veteran's hearing was reported as normal and vision was 20/15 
in each eye.

In February 1996, a private physician, C.T., MD, stated that 
the veteran had a perforated left eardrum, which the veteran 
said was sustained during service.   
  
In his claim of service connection for hearing loss, dated in 
March 1996, the veteran stated that he had partially impaired 
hearing due to a ruptured left eardrum and that his hearing 
first became impaired in 1946.  

On VA audiological testing in July 1996 and June 2004, 
bilateral hearing loss was found.   

In a statement, dated in August 1997, the veteran state that 
he was exposed to noise due to small arms fire and artillery 
during service.  

In a statement, dated in April 1998, the veteran indicated 
that in 1946 or 1947 a doctor at the North General Hospital 
in Manila had diagnosed a rupture of the left ear.  A letter 
from the hospital shows that records from the years 1946 and 
1947 were no longer available due to a fire in 1963.  

Private medical records disclose that in February 1999 the 
veteran had left eye surgery for a cataract and in February 
2001 he had right eye surgery for a cataract.  In March 2001, 
he had right eye surgery for lens induced glaucoma. 

In a statement in August 2004, the veteran indicated that he 
had an ear defect that was aggravated by the sound of guns 
during World War II.  

In a statement, dated in August 2004, the veteran indicated 
that due to the lack of adequate nutrition and medicine 
during service he suffered from blurred vision.  

VA records, dated in November and December 2004, the 
diagnostic impressions were irregular astigmatism after a 
complicated cataract extraction, presbyopia, pseudophakia, 
and refractive error.  

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

Analysis

On the basis of the service medical records, neither hearing 
loss nor blurred vision was affirmatively shown to have had 
onset during service.  38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.303(a).

And although the service medical records do not document 
hearing loss, the record does show that the veteran was 
exposed to combat.  But as the service medical records lack 
the documentation of the combination of manifestations 
sufficient to identify hearing loss and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claims.

After service, hearing loss was first documented on VA 
examination in 1996, more than 50 years after service.  
Blurred vision or an eye disability was first documented in 
1999, also more than 50 years after service. The absence of 
complaints of hearing loss from 1945 to 1996 is evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  




And as there is no competent evidence either contemporaneous 
with or after service that blurred vision was otherwise 
noted, that is, observed during service, the principles of 
service connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply to the 
claim of service connection for blurred vision.  Savage v. 
Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the initial documentation 
of hearing loss and blurred vision after service under 38 
C.F.R. § 3.303(d), there is no favorable medical evidence of 
an association or link between the current hearing loss and 
blurred vision and an injury, disease, or event of origin. 

Although the veteran asserts that hearing loss and blurred 
vision are the result of service, once the veteran goes 
beyond the description of the symptoms or features of hearing 
loss or blurred vision to expressing an opinion that involves 
a question of medical causation, competent medical evidence 
is required to substantiate the claims because a lay person 
is not qualified through education, training, and expertise 
to offer an opinion on medical causation.  And the veteran is 
not competent to diagnosis hearing loss under 38 C.F.R. 
§ 3.385, which requires audiology testing, or blurred vision, 
which is a condition medical in nature.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings as to questions involving a medical 
diagnosis or medical causation and as there is no favorable 
medical evidence to support the claims as explained above, 
the preponderance of the evidence is against the claims, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 







ORDER

Service connection for hearing loss is denied.  

Service connection for blurred vision is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


